Title: To Thomas Jefferson from Michael Leib, 15 December 1806
From: Leib, Michael
To: Jefferson, Thomas


                        
                            Sir,
                            Lancaster Decr. 15th. 1806
                        
                        At the request of some of my friends, I take the liberty to enclose to you, a representation from a number of
                            the most influential democrats of the City and County of Philadelphia. From my own knowledge, the sentiments expressed by
                            them is universal; and if it had been deemed essential, the signature of every republican in that quarter, and I beleive
                            throughout the State, could have been obtained
                        We have suffered, and continue to suffer so much by persecutions at law, that the boasted trial by jury
                            begins to be viewed by us as a grievance, rather than a safeguard; and unless some remedy should be afforded us, the
                            freedom of speech, and of the press must be at an end; at least in our quarter of the State.
                        The rotatary principle seems to be necessary in many of our offices— That, and frequent elections seem to
                            furnish the only efficient responsibility; and your republican friends have the hope, that in an office so important as
                            that which gives the power to an individual of selecting juries, you will give them the security which rotation affords.
                        Your message, on the subject of our british relations, gave us great pleasure here; and nothing was wanting
                            to complete our joy, but an account equally flattering on spanish affairs—May we flatter ourselves, that the Floridas
                            will become ours without the price of blood, and that our boundary will be settled without coming to blows?
                        The transatlantic affairs, I confess, alarm me.—I fear that the french Colossus will bestride Europe. Like
                            Cæsar he seems to say veni, vidi, vici. If Prussia should be prostrated, what will there be to check his ambitions, or to
                            bound his conquests? He told General Mack, that he wanted ships, colonies, and commerce, and with Europe at his feet, and
                            its resources in his grasp, he may become the common disturber of the World.
                        With sentiments of sincere respect and regard I am, Sir, Your obedient servant
                        
                            M Leib
                            
                        
                    